/DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursue 

Response to Amendment
This Office action is in response to Applicant's amendment filed on 7/27/2021.
Claims 1, 6-7, 11-12, 16-18 and 22-23 are pending. Claims 1, 7, 11, 17 and 22-23 are amended. Claim 2-5, 8-10, 13-15 and 19-21 are cancelled. Claims 1, 6-7, 11-12, 16-18 and 22-23 are rejected.  Claim 6, 11, 16 and 18 are objected.




Allowable Subject Matter

Claim 6, 11, 16 and 18 are objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Yeon et al (PGPUB Document No. 20150149409), hereafter, referred to as “Lee”, in view of Mukherjee, Biswaroop et al (PGPUB Document No. 20080285507), hereafter, referred to as “Mukherjee”, in view of O'Toole; Ryan (PGPUB Document No. 20180054303), hereafter, referred to as “O'Toole”, in view of Mohen, Michael (US Patent Document No. 9697484), hereafter, referred to as “Mohen”, in view of Shin, Yong et al (PGPUB Document No. 20150248382), hereafter, referred to as “Shin”.

receive an operation log for the first database (Lee, Fig. 2 &  para 0036 discloses receiving logs of operations executed on database tables “the SQL execution component 212 of the node 210 can receive a DML statement (e.g., from a user or from another source) and execute the DML statement on one of the database tables 216 (e.g., to add, modify, and/or delete data in the database table, which can be called a primary table)”); identify one or more first actions from the operation log; associate the identified one or more first actions with the first database (Lee, para 0036 discloses creating a log for actions/DML statements (add, create,  modify etc.) “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”): receive at least one second action to execute on the second database ; cause the second database to execute the at least one second action; associate the at least one second actions with the second database  (Lee, para 0036 discloses receiving actions on database  “the SQL execution component 212 of the node 210 can receive a DML statement (e.g., from a user or from another source) and execute the DML statement on one of the database tables 216 (e.g., to add, modify, and/or delete data in the database table, which can be called a primary table)”; a skilled artisan would use this disclosed teaching for any number of databases (which implies, applying it for second database)); 
populate a first queue of a queue/action pipeline with indications of the one or more first actions (Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2 discloses a queue (first queue) of actions getting created with actions performed on any database/first database “The SQL execution component 212 can then create a logical 214” ); 
wherein the relative timing information and the order of execution of the one or more first actions is not stored in the first queue (Lee, para 0023 discloses list of entries for actions in a log including timestamp not any relative timing for any action “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included”; to a skilled artisan not having “the order of execution” in a log/queue is an obvious variant of having the timestamps (order of the execution)  as user can suppress any unneeded information in a log );
Response Dated October 25, 2019Examiner: DAUD, ABDULLAHT AHMED Reply to Office Action of September 19, 2019TC/A.U. 2164populate a second queue of the queue/action pipeline (Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2  discloses a queue (second queue) of actions getting created with actions performed on any database “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”; a skilled artisan would use this disclosed teaching of creation of queue for any number of databases (which implies, applying it for second database  to create a second queue) with indications of the at least one second actions  (Lee, para 0023 discloses timestamp entry in activity log for respective actions “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included”)
wherein the relative timing information and the order of execution of the at least one second action is not stored in the second queue (Lee, para 0023 ,
identify the one or more first actions from the first queue of the queue/action pipeline; identify the at least one second action from the second queue of the queue/action pipeline (Lee, para 0036 discloses creating a log for actions/DML statements (add, create, modify etc.) “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”); 
and cause the third database to execute the one or more first actions and the fourth database to execute the at least one action in an order corresponding to the identified orders of execution  (Lee, Fig.2 & para 0039 discloses applying actions on first database (element 216) to a second database (element 226) “a job execution component 224 can retrieve the logical log and execute the DML statement contained within (e.g., along with parameter values and/or nondeterministic values, if present) on one of the replicated database tables 226”; similarly a skilled artisan would apply actions/changes to second database to fourth database).
Lee teaches database backup processes but he does not explicitly teach A system comprising: a first content management system (CMS) deployed on a first data center , the first CMS comprising a set of instructions stored in memory of the first data center, the first CMS comprising a first database and a second database, the set of instructions when executed by a processor of the first data center, cause the processor of the first data center to: determine, based on a global clock accessible to the first data center and a second data center, relative timing information for each of the one or more first actions and the at least one second action; 
populate a first lag queue of the queue/action pipeline with indications of the de for the one or more first actions to define an order of execution of the one or more first actions,
 the first lag queue separate from the first queue, wherein the relative timing information and the order of execution of the one or more first actions in the first lag queue is determined based on the first queue; 
and populate a second lag queue of the queue/action pipeline with indications of the determined relative timing information for the at least one second action to define an order of execution of the at least one second actions the second lag queue separate from the second queue, wherein the relative timing information and the order of execution of the at least one second action in the second lag queue is determined based on the second queue; 
and a second CMS deployed on [[all the second data center and communicatively coupled to the first CMS, the second CMS comprising a set of instructions stored in memory of the second data center, the second CMS comprising a third database and a fourth database, the set of instructions when executed by a processor of the second data center, cause the processor of the second data center to: 
identify the order of execution of the one or more first actions and the order of execution of the at least one second action defined in the first lag queue and the second lag queue of the queue/action pipeline, respectively; wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
However in the same field of endeavor of data transmission Mukherjee teaches determine, based on a global clock accessible to the first data center and a second data center, relative timing information for each of the one or more first actions and the at least one second action (Mukherjee, para 0037 discloses schedule/queue of data transmission having relative timing can be done by using global clock for any tasks/actions “The relative time may be calculated with respect to a reference point, which may be a global time”; a skilled artisan would have applied this disclosed global clock for any system such as CMS); 
populate a first lag queue of the queue/action pipeline with indications of the determined relative timing information for the one or more first actions to define an order of execution of the one or more first actions,
 the first lag queue separate from the first queue (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative timing is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time), wherein the relative timing information and the order of execution of the one or more first actions in the first lag queue is determined based on the first queue  (Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings); 
and populate a second lag queue of the queue/action pipeline with indications of the determined relative timing information for the at least one second action to define an order of execution of the at least one second action (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative trimming is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; similarly a skilled artisan would apply this disclosed teaching of queuing with relative timing to second lag queue)she second lag queue separate from the second queue (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative timing is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals” ), wherein the relative timing information and the order of execution of the at least one second action in the second lag queue is determined based on the second queue(Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings; as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time); identify the order of execution of the one or more first actions and the order of execution of the at least one second action defined in  the first lag queue and the second lag queue of the queue/action pipeline, respectively  (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time)
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee to incorporate the teaching of Mukherjee to consider relative time for synchronization in order to avoid time inconstancies in backup versions (Mukherjee, para 0037).
Lee and Mukherjee teach database backup processes but they don’t not explicitly teach A system comprising: a first content management system (CMS) deployed on a first data center , the first CMS comprising a set of instructions stored in memory of the first data center, the first CMS comprising a first database and a second database, the set of instructions when executed by a processor of the first data center, cause the processor of the first data center to: and a second CMS deployed on [[all the second data center and communicatively coupled to the first CMS, the second CMS comprising a set of instructions stored in memory of the second data center, the second CMS comprising a third database and a fourth database, the set of instructions when executed by a processor of the second data center, cause the processor of the second data center to: wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format. 
However in the same field of endeavor of content/data management system maintenance O'Toole teaches A system comprising: a first content management system (CMS) deployed on a first data center , the first CMS comprising a set of instructions stored in memory of the first data center (O'Toole, paragraph 0081 discloses processor, memory and hardware for executing codes),the first CMS comprising a first database and a second database, the set of instructions when executed by a processor of the first data center, cause the processor of the first data center to (O'Toole, paragraph 0009 discloses content management system running on first data center “A replication management module in the first data center accesses the message from the queue, obtains the entry for the encrypted content from the first data store, obtains the encrypted content from the first object store”; paragraph 0002 further discloses Content Management System ): and a second CMS deployed on the second data center and communicatively coupled to the first CMS, the second CMS comprising a set of instructions stored in memory of the second data center, the second CMS comprising a third database and a fourth database, the set of instructions when executed by a processor of the second data center, cause the processor of the second data center to (O'Toole, paragraph 0081 discloses processor, memory and hardware for executing codes), cause the processor of the second data center to (O'Toole, paragraph 0009 discloses content management system running on second data center “A replication management module in the first data center accesses the message from the queue, obtains the entry for the encrypted content from the first data store, obtains the encrypted content from the first object store, and provides a request for replication of the encrypted content to a second replication management module located in a second data center”; paragraph 0002 further discloses Content Management System ):
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee and Mukherjee to incorporate the teaching of O'Toole to apply synchronization techniques for contents between multiple data centers (O'Toole, paragraph 0009).
Lee, Mukherjee and O'Toole teach database backup processes but they don’t not explicitly teach the first CMS comprising a first database and a second database,
However in the same field of endeavor of content management system maintenance Mohen teaches the first CMS comprising a first database and a second database, (Mohen, Fig. 2 and col 6 and line 24-30 teach a CMS with a second databases having object in response to activities “and a first server 204 and a second server 206 that are provided by a hosting company. The client 202, the servers 204-206, a first database 208, and a second database 210 communicate via a network 212. The first server 204 includes an enterprise content management system 214associated with the first database 208, which includes first objects 216; and the second database 210, which includes second objects 218, ” ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee, Mukherjee and O'Toole to incorporate the teaching of Mohen to apply synchronization techniques for contents in CMS having multiple databases between data centers (Mohen, Fig. 2 and col 6 and line 24-30).
Lee, Mukherjee, O'Toole and Mohen teach database backup processes but they don’t not explicitly teach wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format. 
However in the same field of endeavor of file format conversion Shin teaches wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format (Shin, Fig. 1 and para 0029-0031 discloses converting PDF file format into XML “converting the electronic form according to the embodiment of the present disclosure includes a standard document converting unit 10, an XML document generating unit 30, and an XML document providing unit 50, as shown in FIG. 1”  ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee, Mukherjee, O'Toole and Mohen to incorporate the teaching of Shin to convert a document/file into XML format during a database operation. A skilled artisan would be motivated to convert a non-structured file into a structured format to safe storage space (Shin, Fig. 1 and para 0029-0031).

Claim 2-5, Cancelled.

Regarding claim 22 (Currently amended), Lee, Mukherjee, O'Toole and Mohen teach all the limitation of claim [[2]] 1 and O'Toole further wherein the first CMS comprises a primary CMS, wherein the second CMS comprises an alternative CMS (O'Toole, paragraph 0009 discloses claim 1 and para 0009 disclose replicating one content management system to another CMS located at a different data center; where disclosed CMSs at different locations can be used as alternatives to each other  “and provides a request for replication of the encrypted content to a second replication management module located in a second data center. The request includes the encrypted content and information from the entry, for storage of the encrypted content in a second object store located in the second data center, without transmission of a decrypted version of the encrypted content, and without transmission of a decrypted version of a data key used to decrypt the encrypted content”).

Claim 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Yeon et al (PGPUB Document No. 20150149409), hereafter, referred to as “Lee”, in view of Mukherjee, Biswaroop et al (PGPUB Document No. 20080285507), hereafter, referred to as “Mukherjee”, in view of O'Toole; Ryan (PGPUB Document No. 20180054303), hereafter, referred to as “O'Toole”, in view of Shin, Yong et al (PGPUB Document No. 20150248382), hereafter, referred to as “Shin”.

Regarding claim 7 (Currently amended), Lee teaches receiving an operation log for a first database (Lee, Fig. 2 &  para 0036 discloses receiving logs of operations executed on database tables “the SQL execution component 212 of the node 210 can receive a DML statement (e.g., from a user or from another source) and execute the DML statement on one of the database tables 216 (e.g., to add, modify, and/or delete data in the database table, which can be called a primary table)”); identifying one or more first actions from the operation log; associating the identified one or more first actions with the first database (Lee, para 0036 discloses creating a log for actions/DML statements (add, create,  modify etc.) “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”); 
receiving at least one second action to execute on a second database of; causing the second database to execute the at least one second action; associating the at least one second actions with the second database (Lee, para 0036 discloses receiving actions on database  “the SQL execution component 212 of the node 210 can receive a DML statement (e.g., from a user or from another source) and execute the DML statement on one of the database tables 216 (e.g., to add, modify, and/or delete data in the database table, which can be called a primary table)”; a skilled artisan would use this disclosed teaching for any number of databases (which implies, applying it for second database)); 
populating a first queue of a queue/action pipeline with indications of the one or more first actions (Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2 discloses a queue (first queue) of actions getting created with actions performed on any database/first database “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214” )
wherein the relative timing information and the order of execution of the one or more first actions is not stored in the first queue(Lee, para 0023 discloses list of entries for actions in a log including timestamp not any relative timing for any action “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included” ; to a skilled artisan not having “the order of execution” in a log/queue is an obvious variant of having the timestamps (order of the execution)  as user can suppress any unneeded information in a log  ), 
populating a second queue of the queue/action pipeline (Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2  discloses a queue (second queue) of actions getting created with actions performed on any database “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”; a skilled artisan would use this disclosed teaching of creation of queue for any number of databases (which implies, applying it for second database  to create a second queue) with indications of the at least one second actions (Lee, para 0023 discloses timestamp entry in activity log for respective actions “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included”)
wherein the relative timing information and the order of execution of the at least one second action is not stored in the second queue(Lee, para 0023 discloses list of entries for actions in a log including timestamp not any relative timing for any action “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included” ; to a skilled artisan not having “the order of execution” in a log/queue is an obvious variant of having the timestamps (order of the execution)  as user can suppress any unneeded information in a log ), 
and providing access to the queue action pipeline (Lee, Fig.2 & para 0038 discloses using logical log queue to replicate/synchronize other databases running on a different nodes “the replication handler 218 can retrieve a logical log from the logical log queue 214 and send the logical log to node 220and/or to node 230”)
to execute the one or more first actions on a third database and the at least one second action on a fourth database (Lee, Fig.2 & para 0039 discloses applying actions on first database (element 216) to a second database (element 226) “a job execution component 224 can retrieve the logical log and execute the DML statement contained within (e.g., along with parameter values and/or nondeterministic values, if present) on one of the replicated database tables 226”; similarly a skilled artisan would apply actions/changes to second database to fourth database)
Lee teaches database backup processes but he does not explicitly teach A method for a content management system (CMS) comprising: of a first content management system (CMS), determining, based on a global clock accessible to the first CMS and a second CMS, relative timing information for each of the one or more first actions and the at least one second action;  
populating a first lag queue of the queue/action pipeline with indications of the determined relative timing information for the one or more first actions to define an order of execution of the one or more first actions, the first lag queue separate from the first queue, 
Wherein the relative timing information and the order of execution of the one or more first actions in the first lag queue is determined based on the first queue; 
populating a second lag queue of the queue/action pipeline with indications of the determined relative timing information for the at least one second action to define an order of execution of the at least one second action, the second lag 4Appl. No. 15/983,970Docket No.: 1050.0001queue separate from the second queue, wherein the relative timing information and the order of execution of the at least one second action in the second lag queue is determined based on the second queue; to  the second CMS to be synchronized to the first CMS, the second CMS, 
in according to the an orders of execution defined in the first lag queue and the second lag queue, respectively, to synchronize the second CMS to the first CMS, wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
 However in the same field of endeavor of data transmission Mukherjee teaches determining, based on a global clock accessible to the first CMS and a second CMS, relative timing information for each of the one or more first actions and the at least one second action  (Mukherjee, para 0037 discloses schedule/queue of data transmission having relative timing can be done by using global clock for any tasks/actions “The relative time may be calculated with respect to a reference point, which may be a global time”; a skilled artisan would have applied this disclosed global clock for any system such as CMS);  
populating a first lag queue of the queue/action pipeline with indications of the determined relative timing information for the one or more first actions to define an order of execution of the one or more first actions, the first lag queue separate from the first queue (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative timing is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time ), 
wherein the relative timing information and the order of execution of the one or more first actions in the first lag queue is determined based on the first queue (Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings); 
populating a second lag queue of the queue/action pipeline with indications of the determined relative timing information for the at least one second action to define an order of execution of the at least one second action (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative trimming is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; similarly a skilled artisan would apply this disclosed teaching of queuing with relative timing to second lag queue further as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time), the second lag 4Appl. No. 15/983,970Docket No.: 1050.0001queue separate from the second queue (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative timing is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals” ), wherein the relative timing information for the at least one second action in the second lag queue is determined based on the second queue (Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings);
in according to the an orders of execution defined in the first lag queue and the second lag queue, respectively (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; further scheduling implies an order as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time )
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee to incorporate the teaching of Mukherjee to consider relative time for synchronization in order to avoid time inconstancies in backup versions (Mukherjee, para 0037).
Lee and Mukherjee teach database backup processes but they don’t not explicitly teach A method for a content management system (CMS) comprising: of a first content management system (CMS), to the second CMS to be synchronized to the first CMS, the second CMS, to synchronize the second CMS to the first CMS, wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
However in the same field of endeavor of content/data management system maintenance O'Toole teaches A method for a content management system (CMS) comprising: of a first content management system (CMS), to the second CMS to be synchronized to the first CMS, the second CMS, to synchronize the second CMS to the first CMS (O'Toole, paragraph 0009 discloses content management system running on first & second data center and process of synchronizing them “A replication management module in the first data center accesses the message from the queue, obtains the entry for the encrypted content from the first data store, obtains the encrypted content from the first object store, and provides a request for replication of the encrypted content to a second replication management module located in a second data center”; paragraph 0002 further discloses Content Management System ),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee and Mukherjee to incorporate the teaching of O'Toole to apply synchronization techniques for contents between multiple data centers (O'Toole, paragraph 0009).
But they don’t explicitly teach wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
However in the same field of endeavor of file format conversion Shin teaches wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format (Shin, Fig. 1 and para 0029-0031 discloses converting PDF file format into XML “converting the electronic form according to the embodiment of the present disclosure includes a standard document converting unit 10, an XML document generating unit 30, and an XML document providing unit 50, as shown in FIG. 1”  ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee, Mukherjee and O'Toole to incorporate the teaching of Shin to convert a document/file into XML format during a database operation. A skilled artisan would be motivated to convert a non-structured file into a structured format to safe storage space (Shin, Fig. 1 and para 0029-0031).
 
Claim 8-10 Cancelled. 

Regarding claim 12  (Currently amended), Lee teaches receive an operation log for a first database (Lee, Fig. 2 &  para 0036 discloses receiving logs of operations executed on database tables “the SQL execution component 212 of the node 210 can receive a DML statement (e.g., from a user or from another source) and execute the DML statement on one of the database tables 216 (e.g., to add, modify, and/or delete data in the database table, which can be called a primary table)”); identify one or more first actions from the operation log; associate the identified one or more first actions with the first database(Lee, para 0036 discloses creating a log for actions/DML statements (add, create,  modify etc.) “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”); 
receive at least one second action to execute on a second database; cause the second database to execute the at least one second action; associate the at least one second actions with the second database (Lee, para 0036 discloses receiving actions on database  “the SQL execution component 212 of the node 210 can receive a DML statement (e.g., from a user or from another source) and execute the DML statement on one of the database tables 216 (e.g., to add, modify, and/or delete data in the database table, which can be called a primary table)”; a skilled artisan would use this disclosed teaching for any number of databases (which implies, applying it for second database)); 
populate a first queue of a queue/action pipeline with indications of the one or more first actions(Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2 discloses a queue (first queue) of actions getting created with actions performed on any database/first database “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214” )
wherein the relative timing information and the order of execution the one or more first actions is not stored in the first queue(Lee, para 0023 discloses list of entries for actions in a log including timestamp not any relative timing for any action “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included” ; to a skilled artisan not having “the order of execution” in a log/queue is an obvious variant of having the timestamps (order of the execution)  as user can suppress any unneeded information in a log ), 
populate a second queue of the queue/action pipeline (Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2  discloses a queue (second queue) of actions getting created with actions performed on any database “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”; a skilled artisan would use this disclosed teaching of creation of queue for any number of databases (which implies, applying it for second database  to create a second queue) with indications of the at least one second actions (Lee, para 0023 discloses timestamp entry in activity log for respective actions “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included”)
wherein the relative timing information and the order of execution the at least one second action is not stored in the second queue (Lee, para 0023 discloses list of entries for actions in a log including timestamp not any relative timing for any action “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included”; to a skilled artisan not having “the order of execution” in a log/queue is an obvious variant of having the timestamps (order of the execution)  as user can suppress any unneeded information in a log ), 
and providing access to the queue action pipeline (Lee, Fig.2 & para 0038 discloses using logical log queue to replicate/synchronize other databases running on a different nodes “the replication handler 218 can retrieve a logical log from the logical log queue 214 and send the logical log to node 220and/or to node 230”)
to execute the one or more first actions on a third database and the at least one second action on a fourth database (Lee, Fig.2 & para 0039 discloses applying actions on first database (element 216) to a second database (element 226) “a job execution component 224 can retrieve the logical log and execute the DML statement contained within (e.g., along with parameter values and/or nondeterministic values, if present) on one of the replicated database tables 226”; similarly a skilled artisan would apply actions/changes to second database to fourth database)
Lee teaches database backup processes but he does not explicitly teach One or more non-transitory computer readable storage mediums comprising instructions, which when executed by a processor of a first content management system (CMS), cause the processor to: of the first CMS; determine, based on a global clock accessible to a first data center and a second data center, relative timing information for each of the one or more first actions and the at5Appl. No. 15/983,970Docket No.: 1050.0001Reply to Office Action of September 19, 2019TC/A.U. 2164 least one second action, the first CMS deployed on the first data center, a second CMS deployed on the second data center; populate a first lag queue of the queue/action pipeline with indications of the determined relative timing information for the one or more first actions to define an order of execution of the one or more first actions, the first lag queue separate from the first queue, wherein the relative timing information and the order of execution the one or more first actions in the first lag queue is determined based on the first queue; and populate a second lag queue of the queue/action pipeline with indications of the determined relative timing information for the at least one second action to define an order of execution of the at least one second action, the second lag queue separate from the second queue, wherein the relative timing information and the order of execution the at least one second action in the second lag queue is determined based on the second queue; to the second CMS to be synchronized to the first CMS, the second CMS, in according to the orders of execution defined in the first lag queue and the second lag queue, respectively, to synchronize the second CMS to the first CMS, wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
However in the same field of endeavor of data transmission Mukherjee teaches determine, based on a global clock accessible to a first data center and a second data center, relative timing information for each of the one or more first actions and the at5Appl. No. 15/983,970Docket No.: 1050.0001Reply to Office Action of September 19, 2019TC/A.U. 2164 least one second action (Mukherjee, para 0037 discloses schedule/queue of data transmission having relative timing can be done by using global clock for any tasks/actions “The relative time may be calculated with respect to a reference point, which may be a global time”; a skilled artisan would have applied this disclosed global clock for any system such as CMS), populate a first lag queue of the queue/action pipeline with indications of the determined relative timing information for the one or more first actions to define an order of execution of the one or more first actions, the first lag queue separate from the first queue(Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative timing is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals” ; as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time ), 
wherein the relative timing information and the order of execution the one or more first actions in the first lag queue is determined based on the first queue (Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings); 
and populate a second lag queue of the queue/action pipeline with indications of the determined relative timing information for the at least one second action to define an order of execution of the at least one second action (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative trimming is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; similarly a skilled artisan would apply this disclosed teaching of queuing with relative timing to second lag queue further as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time), the second lag queue separate from the second queue(Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative timing is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals” ),
 wherein the relative timing information and the order of execution the at least one second action in the second lag queue is determined based on the second queue(Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings); in according to the orders of execution defined in the first lag queue and the second lag queue, respectively (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; further scheduling implies an order as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time )
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee to incorporate the teaching of Mukherjee to consider relative time for synchronization in order to avoid time inconstancies in backup versions (Mukherjee, para 0037).
But they don’t explicitly teach One or more non-transitory computer readable storage mediums comprising instructions, which when executed by a processor of a first content management system (CMS), cause the processor to: of the first CMS; the first CMS deployed on the first data center, a second CMS deployed on the second data center; to the second CMS to be synchronized to the first CMS, the second CMS, to synchronize the second CMS to the first CMS, wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
Lee and Mukherjee teach database backup processes but they don’t explicitly teach One or more non-transitory computer readable storage mediums comprising instructions(O'Toole, paragraph 0081 discloses storage medias, processors to execute instructions), which when executed by a processor of a first content management system (CMS), cause the processor to: of the first CMS; the first CMS deployed on the first data center, a second CMS deployed on the second data center; to the second CMS to be synchronized to the first CMS, the second CMS, to synchronize the second CMS to the first CMS (O'Toole, paragraph 0009 discloses content management system running on first & second data center and process of synchronizing them “A replication management module in the first data center accesses the message from the queue, obtains the entry for the encrypted content from the first data store, obtains the encrypted content from the first object store, and provides a request for replication of the encrypted content to a second replication management module located in a second data center”; paragraph 0002 further discloses Content Management System ),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee and Mukherjee to incorporate the teaching of O'Toole to apply synchronization techniques for contents between multiple data centers (O'Toole, paragraph 0009).
But they don’t explicitly teach wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
However in the same field of endeavor of content management system maintenance Shin teaches wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format (Shin, Fig. 1 and para 0029-0031 discloses converting PDF file format into XML “converting the electronic form according to the embodiment of the present disclosure includes a standard document converting unit 10, an XML document generating unit 30, and an XML document providing unit 50, as shown in FIG. 1”  ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee, Mukherjee and O'Toole to incorporate the teaching of Shin to convert a document/file into XML format during a database operation. A skilled artisan would be motivated to convert a non-structured file into a structured format to safe storage space (Shin, Fig. 1 and para 0029-0031).

Claim 13-15, Cancelled.

Regarding claim 17 (Currently amended), Lee teaches access a queue/action pipeline populated(Lee, Fig.2 & para 0038 discloses using logical log queue to replicate/synchronize other databases running on a different nodes by accessing/retrieving the queue “the replication handler 218 can retrieve a logical log from the logical log queue 214 and send the logical log to node 220and/or to node 230”), the queue/action pipeline comprising at least a first queue (Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2  discloses a queue (first queue) of actions getting created with actions performed on any database/first database “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214” ) and a second queue (Lee, element 214 “LOGICAL LOG QUEUE” of Fig. 2  discloses a queue (second queue) of actions getting created with actions performed on any database “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”; a skilled artisan would use this disclosed teaching of creation of queue for any number of databases (which implies, applying it for second database  to create a second queue) 
identify one or more first actions from the first queue of the queue/action pipeline, the one or more first actions of actions associated with a first database (Lee, para 0036 discloses creating a log for actions/DML statements (add, create,  modify etc.) “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”); 
identify at least one second action from the second queue of the queue/action pipeline, the at least one second action associated with a second database (Lee, para 0036 discloses creating a log for actions/DML statements (add, create,  modify etc.) “The SQL execution component 212 can then create a logical log comprising the DML statement and insert the logical log into the logical log queue 214”; a skilled artisan would use this disclosed teaching for any number of databases (which implies, applying it for second database)); 
the relative timing information for the one or more first actions not stored in the first queue, the relative timing information for the at least one second action not stored in the second queue (Lee, para 0023 discloses list of entries for actions in a log including timestamp not any relative timing for any action “In a specific implementation, the logical log consists of……CURRENT_TIMESTAMP function, evaluated values of the nondeterministic functions are included” ), 
and cause a third database to execute the one or more first actions and a fourth database to execute the at least one action (Lee, Fig.2 & para 0039 discloses applying actions on first database (element 216) to a second database (element 226) “a job execution component 224 can retrieve the logical log and execute the DML statement contained within (e.g., along with parameter values and/or nondeterministic values, if present) on one of the replicated database tables 226”; similarly a skilled artisan would apply actions/changes to second database to fourth database)
Lee teaches database backup processes but he does not explicitly teach One or more non-transitory computer readable storage mediums comprising instructions, which when executed by a processor of a second content management system (CMS), cause the processor to: and an associated first lag queue and an associated second lag queue, the first lag queue separate from the first queue, the second lag queue separate from the second queue; of the first CMS; identify an order of execution of the one or more first actions and an order of execution of the at least one second action defined based on relative timing information from the first lag queue and the second lag queue of the queue/action pipeline, respectively, the relative timing information from the first and second lag queues based on a global clock accessible to the first CMS and the second CMS, wherein the relative timing information for the one or more first actions in the first lag queue is determined based on the first queue, wherein the relative timing information for the at least one second action in the second lag queue is determined based on the second queue; of the second CMS, in orders corresponding to the orders defined in the first and second lag queues, respectively, wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format. 
However in the same field of endeavor of data transmission Mukherjee teaches and an associated first lag queue and an associated second lag queue, the first lag queue separate from the first queue, the second lag queue separate from the second queue (Mukherjee, para 0037 discloses schedule/lag queue of data transmission is getting populated; and this schedule/queue is different than first queue as relative timing is used instead of action’s timestamp “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals” ; a skilled artisan would have applied this disclosed schedule/lag queue of relative timing to any number of queues that has need for it  ); identify an order of execution of the one or more first actions and an order of execution of the at least one second action defined based on relative timing information from the first lag queue and the second lag queue of the queue/action pipeline, respectively (Mukherjee, para 0037 discloses scheduling/lag queuing of data transmission by relative timing information of actions/tasks for execution  “The relative time may be calculated with respect to a reference point, which may be a global time instant that the pair of compatible communication nodes 16 shares and marks in their respective local clocks as a point from which to compute time intervals”; as relative timing is getting measured with respect to a reference point therefore entries with relative timings also implies order of each entry with respect to the reference time  ), 
the relative timing information from the first and second lag queues based on a global clock accessible to the first CMS and the second CMS (Mukherjee, para 0037 discloses schedule/queue of data transmission having relative timing can be done by using global clock for any tasks/actions “The relative time may be calculated with respect to a reference point, which may be a global time”; a skilled artisan would have applied this disclosed global clock for any system such as CMS), 
wherein the relative timing information for the one or more first actions in the first lag queue is determined based on the first queue(Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings), wherein the relative timing information for the at least one second action in the second lag queue is determined based on the second queue(Mukherjee, para 0037 discloses schedule/lag queue having relative timing information of actions; a skilled artisan would have computed time intervals between two successive tasks/actions to find relative timings);
Lee and Mukherjee teach database backup processes but they don’t not explicitly teach One or more non-transitory computer readable storage mediums comprising instructions, which when executed by a processor of a second content management system (CMS), cause the processor to: of the first CMS; of the second CMS, wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
However in the same field of endeavor of content/data management system maintenance O'Toole teaches One or more non-transitory computer readable storage mediums comprising instructions, which when executed by a processor of a second content management system (CMS), cause the processor to: of the first CMS; of the second CMS (O'Toole, paragraph 0009 discloses content management system running on first & second data centers and process of synchronizing them “A replication management module in the first data center accesses the message from the queue, obtains the entry for the encrypted content from the first data store, obtains the encrypted content from the first object store, and provides a request for replication of the encrypted content to a second replication management module located in a second data center”; paragraph 0002 further discloses Content Management System ),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee and Mukherjee to incorporate the teaching of O'Toole to apply synchronization techniques for contents between multiple data centers (O'Toole, paragraph 0009).
But they don’t explicitly teach, wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format.
However in the same field of endeavor of content management system maintenance Shin teaches wherein the at least one second action comprises converting a first file in the second and fourth databases from a first file format to a second file format (Shin, Fig. 1 and para 0029-0031 discloses converting PDF file format into XML “converting the electronic form according to the embodiment of the present disclosure includes a standard document converting unit 10, an XML document generating unit 30, and an XML document providing unit 50, as shown in FIG. 1”  ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee, Mukherjee and O'Toole to incorporate the teaching of Shin to convert a document/file into XML format during a database operation. A skilled artisan would be motivated to convert a non-structured file into a structured format to safe storage space (Shin, Fig. 1 and para 0029-0031).

Claim 19 and 21 are cancelled.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Yeon et al (PGPUB Document No. 20150149409), hereafter, referred to as “Lee”, in view of Mukherjee, Biswaroop et al (PGPUB Document No. 20080285507), hereafter, referred to as “Mukherjee”, in view of O'Toole; Ryan (PGPUB Document No. 20180054303), hereafter, referred to as “O'Toole”, in view of Mohen, Michael (US Patent Document No. 9697484), hereafter, referred to as “Mohen”, in view of Shin, Yong et al (PGPUB Document No. 20150248382), hereafter, referred to as “Shin”, in further view of Shen, Sudy et al (PGPUB Document No. 20070233953), hereafter, referred to as “Shen”.

Regarding claim 23 (Currently Amended), Lee, Mukherjee, O'Toole, Mohen and Shin teach all the limitation of claim 22 and O'Toole further teaches the second CMS comprising instructions which when executed by the processor of the second data center, cause the processor of the second data center to: 
But they don’t explicitly teach determine that the second CMS is the primary CMS due to a failure of the first CMS; determine, by the second CMS, that a first action of the one or more first actions has been performed on the third database by the first CMS; refrain, by the second CMS, from performing a second instance of the first action of the one or more actions on the third database; determine, by the second CMS, that a third action of the one or more first actions has not been performed on the third database; and perform, by the second CMS, the third action on the third database.
However in the same field of endeavor of system failure management by a redundant system Shen teaches determine that the second CMS is the primary CMS due to a failure of the first CMS; determine, by the second CMS, that a first action of the one or more first actions has been performed on the third database by the first CMS; refrain, by the second CMS, from performing a second instance of the first action of the one or more actions on the third database; determine, by the second CMS, that a third action of the one or more first actions has not been performed on the third database; and perform, by the second CMS, the third action on the third database (Shen, in response to unclear claim limitations para 0032 & Fig. 6  disclose upon detecting failure condition of primary system, a non-active secondary backup system takes over the operation of primary system “If there is an indication of failure, the non-active system core executes a fail-over routine which transfers control of the archive system to it, and shuts down all application functional processes left operating on the recently failed core system. This includes shutting down all data movers and any data transfers in progress.”),
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Lee, Mukherjee, O'Toole Mohen and Shin to incorporate the teaching of Shen to provide uninterrupted service by switching operation from primary CMS to secondary CMS in the event of failure (Shen, para 0032 & Fig. 6).



Response to Arguments


I.	35 U.S.C §103

Applicant’s arguments filed on 4/6/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164